 

EXHIBIT 10.3

SECOND AMENDMENT TO RIGHT TO FINANCE AGREEMENT

THIS SECOND AMENDMENT TO RIGHT TO FINANCE AGREEMENT (this "Amendment") is dated
as of August 13, 2019 (the "Effective Date"), by and among FUELCELL ENERGY,
INC., a Delaware corporation (the "Parent"), FUELCELL ENERGY FINANCE II, LLC, a
Connecticut limited liability company, a wholly-owned subsidiary of the Parent
(the "Borrower") ,and GENERATE LENDING, LLC, a Delaware limited liability
company (the "Lender").

WHEREAS, the Borrower, the Parent and the Lender are parties to a Right to
Finance Agreement dated December 21, 2018, attached hereto as Exhibit A (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the "Right to Finance"); and

WHEREAS, the Borrower, the Initial Project Company Guarantors and the Lender are
parties to a Construction Loan Agreement dated as of December 21, 2018 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the "Loan Agreement"), pursuant to which the Lender has made a
construction loan facility available to the Borrower; and

WHEREAS, concurrently with the execution of this Amendment, the Borrower, the
Initial Project Company Guarantors, and the Lender are entering into certain
Second Amendment to Construction Loan Agreement (the "Second Amendment"), which
Second Amendment includes an acknowledgement and agreement of the Parent; and

WHEREAS, the Borrower, the Parent and the Lender have agreed to modify certain
provisions of the Right to Finance, subject to the terms and conditions set
forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1.Capitalized Terms. Capitalized terms used in this Amendment which are not
otherwise defined herein shall have the meanings assigned thereto in the Right
to Finance.

2.Amendment of the Right to Finance. Each of the parties hereto hereby agrees
that, on and as of the Effective Date:

(a)The last sentence of Paragraph 6 of the Right to Finance is hereby amended by
deleting such sentence in its entirety and substituting in lieu thereof the
following new sentence to read in its entirety as follows:

"In addition, if the Lender exercises its right to terminate the Commitment and
require repayment of the Working Capital Loans pursuant to Section 2.3(i) of the
Loan Agreement, this Agreement shall terminate as of September 30, 2019."

3.Applicable Law. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAW PROVISIONS.

4.Counterparts; Electronic Delivery. This Amendment may be executed in one or
more counterparts (all counterparts together reflecting the signature of all
parties) each of which shall be deemed an original, and all of which together
shall constitute one and the same instrument. Delivery by any party to this
Amendment of its signatures hereon through facsimile or other electronic image
file (including .pdf) (i) may be relied upon as if this Amendment were
physically delivered with an original hand-written signature of such party, and
(ii) shall be binding on such party for all purposes.



--------------------------------------------------------------------------------

 

5.Successors. This Amendment shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

6.Final Agreements. This Amendment represents the final agreement of the
Borrower, the Parent and the Lender with respect to the subject matter hereof,
and may not be contradicted, modified or supplemented in any way by evidence of
any prior or contemporaneous written or oral agreements of the Borrower, the
Parent and the Lender.

[Remainder of page intentionally blank; signature page follows.]



--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Borrower, the Parent and the Lender have caused this
Amendment to be duly executed by their duly authorized officers, under seal, all
as of the date first above written.

 

 

BUYER:

 

 

FUELCELL ENERGY FINANCE II, LLC

 

 

By:

FuelCell Energy Finance, LLC.

 

Its:

Sole Member

 

 

 

 

By:

FuelCell Energy, Inc.

 

Its:

Sole Member

 

 

 

 

By:

/s/ Michael S. Bishop

 

Name:

Michael S. Bishop

 

Title:

Executive Vice President & Chief Financial Officer

 

PARENT:

 

 

 

 

 

FUELCELL ENERGY, INC.

 

 

 

 

 

By:

/s/ Michael S. Bishop

 

Name:

Michael S. Bishop

 

Title:

Executive Vice President & Chief Financial Officer

 

 

 

 

LENDER:

 

 

 

 

 

GENERATE LENDING, LLC.

A Delaware limited liability company

 

 

 

 

By:

/s/ Matan Friedman

 

Name:

Matan Friedman

 

Title:

Manager

 

 

 

SECOND AMENDMENT TO RIGHT TO FINANCE AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

 

Exhibit A

Right to Finance Agreement

 

[See attached.]




SECOND AMENDMENT TO RIGHT TO FINANCE AGREEMENT SIGNATURE PAGE



--------------------------------------------------------------------------------

 

 

 

EXECUTION VERSION

GENERATE LENDING, LLC

555 DE HARO STREET, SUITE 300

SAN FRANCISCO, CA 94107

 

December 21, 2018

FuelCell Energy, Inc.

3 Great Pasture Rd.

Danbury, CT  06810

Attention: Michael Bishop  

Dear Mr. Bishop:

Re: RIGHT TO FINANCE AGREEMENT: REGARDING REVOLVING CONSTRUCTION LOAN AGREEMENT
(THE “LOAN AGREEMENT”) DATED AS OF DECEMBER 21, 2018 BY AND AMONG FUELCELL
ENERGY FINANCE II, LLC (“BORROWER”), CERTAIN OF ITS SUBSIDIARIES AND GENERATE
LENDING, LLC (“LENDER”).

In connection with Lender and Borrower entering into the Loan Agreement, Lender,
Borrower and FuelCell Energy, Inc. (the “Parent”), hereby agree to the following
(this “Agreement”)  

1.

All capitalized terms used herein and not otherwise defined herein shall have
the meaning set forth in the Loan Agreement.

2.

During the Term of this Agreement (as defined in Section 8 below), Parent agrees
that (i) Parent will not, and will not permit any Subsidiary to, enter into,
offer, solicit or negotiate to enter into, any agreements, arrangements, term
sheets or commitments with any third party to obtaining debt financing (“Third
Party Construction Financing”) for the development, construction, installation,
commissioning or startup of an Available Project; or (ii) consummate any Third
Party Construction Financing for an Available Project, except as permitted
pursuant to this Agreement.  Parent will not and will not permit any Subsidiary
to respond to any unsolicited third-party proposal or offer for Third Party
Construction Financing by any person or entity, other than to inform such person
or entity that an exclusive right to finance exists with respect to such
Available Project, except as permitted pursuant to this Agreement.  For the
avoidance of doubt, a Third Party Construction Financing shall not mean any debt
financing in which Parent is the primary borrower and which is secured by all or
substantially all of Parent’s assets (a “Parent Corporate Facility”) and nothing
herein shall be construed to limit any rights of Parent to consummate a Parent
Corporate Facility.  

3.

In the event that Borrower has provided a Project Approval Certification and all
related information required to be delivered by Borrower pursuant to Section
2.1(b) of the Loan Agreement and requested that (i) Lender determine that such
Available Project is an Approved Project, and (ii) Lender provide a Working
Capital Loan with regard to such Available Project in accordance with the terms
and conditions of the Loan Agreement, and Lender has not provided written notice
to Borrower within the eighteen (18) Business Day period referenced in Section
2.1(b) of the Loan Agreement that Lender has determined that such Available
Project constitutes an Approved Project, the provisions of Section 2 of this
Agreement shall no longer

 



--------------------------------------------------------------------------------

 

apply to such Available Project and Parent and Borrower shall not be subject to
any restrictions regarding obtaining Third Party Construction Financing for such
Available Project.  Notwithstanding the foregoing, in the event that Lender does
not designate an Available Project as an Approved Project during the referenced
eighteen  (18) Business Day period in accordance with this Section 3, if at any
time thereafter but  prior to Parent’s or Borrower’s closing on a Third Party
Construction Financing for such Available Project, a “Material Change” shall
occur with respect to such Available Project, then Parent shall be required to
resubmit such Available Project to Lender in accordance with the  provisions of
Section 2 prior to consummating any Third Party Construction Financing.  For
purposes of this Agreement, a “Material Change” shall mean any of the following:
(i) a material increase in the pricing of the Revenue Contract for such
Available Project; (ii) an increase in the term of the Revenue Contract for such
Available Project; (iii) a material improvement in the credit rating of the
Customer for such Available Project; (iv) a change in the identity of the
Customer for such Available Project; (v) a material decrease in the pricing of
the EPC Contract or the O&M Agreement for such Available Project or (vi) a
material change in the terms or structure of the Revenue Contract, EPC Contract
or O&M Agreement.  

4.

In the event that Lender approves an Available Project as an Approved Project
pursuant to Section 2.1 of the Loan Agreement but does not provide a Working
Capital Loan to such Approved Project within ninety (90) days after Notice to
Proceed has been delivered to Lender for such Approved Project as a result of
either: (i)  Lender’s breach of its obligations under the Loan Agreement or (ii)
the failure of any of the conditions set forth in Section 5.2 of the Loan
Agreement to be satisfied despite Borrower’s reasonable efforts; then, in such
event, the provisions of Section 2 of this Agreement shall no longer apply to
such Approved Project and Parent and Borrower shall be relieved of any
restrictions regarding obtaining Third Party Construction Financing for such
Approved Project.

5.

In the event that the Borrower has provided a Project Approval Certification and
all related information required to be delivered by Borrower pursuant to Section
2.1 of the Loan Agreement and the amount of the Working Capital Loans to be
requested for such Available Project combined with all Working Capital Loans
then outstanding would, at any point, exceed $100 million, then, within thirty
(30) days of Lender’s receipt of such written notice from Borrower, (i) Lender
shall obtain approval of its board of directors to lift any restrictions
regarding extending Loans in excess of $100 million and provide Borrower with a
copy of any such Board approval; and (ii) Lender shall provide substantiation to
Borrower showing the Lender has sufficient funds available (either through
existing capital commitments, cash on hand or existing credit lines) to make
such Working Capital Loans to Borrower.  In the event that Lender does not
satisfy either of the requirements in clauses (i) or (ii) within such thirty
(30) day period, then this Agreement shall terminate at such time and neither
Parent or Borrower shall be subject to any further restrictions or obligations
set forth herein.  

6.

In the event that Lender, during the Term: (i) fails to approve as Approved
Projects three (3) Available Projects submitted by Borrower to Lender pursuant
to Section 2.1 of the Loan Agreement or, (ii) over any six (6) month period of
time that commences on or after June 30, 2019, does not make at least one (1)
disbursement of Working Capital Loans in respect of Approved Projects, then, in
either event, this Agreement shall terminate at such time and neither Parent nor
Borrower shall be subject to any further restrictions or obligations set forth
herein.  In addition, if the Lender exercises its right to terminate the
Commitment and require

 

--------------------------------------------------------------------------------

 

repayment of the Working Capital Loans pursuant to Section 2.3(i) of the Loan
Agreement, this Agreement shall terminate as of June 30, 2019.

7.

At any time prior to Borrower submitting any Available Project to Lender
pursuant to Section 2.1 of the Loan Agreement, Borrower may, in its discretion,
submit preliminary information to Lender regarding an Available Project in
accordance with Schedule 1 attached to this Agreement (“Preliminary Project
Presentation Information”) and Lender, in good faith, shall review such
Preliminary Project Presentation Information to determine whether such Available
Project is likely to be an Approved Project.  No later than ten (10) days after
Borrower’s submission of Preliminary Project Presentation Information to Lender,
Lender shall, in good faith, provide adequate notice (a “Preliminary Project
Response”) to Borrower whether or not Lender reasonably believes that such
Available Project will ultimately be an Approved Project following a subsequent
submission pursuant to Section 2.1 of the Loan Agreement.  If Lender indicates
it does not believe such Available Project will be an Approved Project, then the
provisions of Section 2 of this Agreement shall no longer apply to such
Available Project and Parent and Borrower shall not be subject to any
restrictions regarding obtaining Third Party Construction Financing for such
Available Project.  Alternatively, if Lender’s Preliminary Project Response is
that Lender reasonably believes that such Available Project will be an Approved
Project, the provisions of Section 2 of this Agreement shall continue to apply
to Parent and Borrower with respect to such Available Project and the final
determination of whether such Available Project is an Approved Project will be
made in accordance with the provisions of Section 2.1 (b) of the Loan Agreement;
provided, however, that, to the extent that the Preliminary Project Presentation
Information includes (i) a Credit File for the proposed Customer; (ii) a Revenue
Contract with such proposed Customer; (iii) a proposed Construction Budget and
Schedule; or (iv) a proposed Project Loan Disbursement Schedule, then by virtue
of Lender’s Preliminary Project Response indicating that such Available Project
will be an Approved Project, Lender will be deemed to have approved the
foregoing items for purposes of Borrower’s subsequent submission of the
Available Project to Lender under Section 2.1 of the Loan Agreement; provided
that no material change to any such item shall have occurred since the
Preliminary Project Presentation.

8.

The term (“Term”) of this Agreement shall commence on the date hereof (the
“Effective Date”) and, unless terminated sooner in accordance with the
provisions of Sections 5 or 6 of this Agreement, shall remain in effect until
the first to occur of: (i) the third (3rd) anniversary of the Effective Date and
(ii) the termination of the Commitment pursuant to the Loan Agreement.

9.

This Agreement shall be binding upon and inure to the benefit of the Parent, the
Borrower and the Lender.  Lender agrees that, in the event that Borrower or
Parent shall breach the provisions of Section 2 with respect to any Available
Project and close on a Third Party Construction Financing for such Available
Project in contravention of this Agreement, as Lender’s sole legal or equity
remedy (including in lieu of the equitable remedies of restraint, injunction and
specific performance), and as liquidated damages that all parties agree are
fair, reasonable and adequate, Parent shall pay to Lender a cash amount equal to
$650,000 (the “Liquidated Damages Amount”), such amount to be paid no later than
ten (10) Business Days after closing has occurred on the Third Party
Construction Financing for such Available Project in breach of Section 2 of this
Agreement.  At such time as Parent has paid the Liquidated Damages Amount

 

--------------------------------------------------------------------------------

 

to Lender, this Agreement shall terminate and neither Parent or Borrower shall
be subject to any further restrictions or obligations set forth herein.  

10.

This Agreement may be amended or otherwise modified only by a written instrument
executed by the parties hereto which (i) specifically refers to the provision of
this Agreement to be amended, and (ii) is signed by the parties hereto. This
Agreement may be waived but only by a written instrument executed by the party
providing the waiver which states that it constitutes a waiver hereunder and
specifies the provision(s) being waived.  A waiver by one party of any right or
benefit provided in this Agreement does not infer or constitute a waiver of any
other right or benefit in this Agreement.  

11.

Neither party shall transfer or assign any of its rights or obligations
hereunder without the prior written consent of the other party and any transfer
of obligations hereunder without the prior written consent of both parties shall
be void and of no effect.  Subject to the preceding sentence, this Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective legal representatives, successors and permitted assigns. This
Agreement is not intended and shall not be construed to create any rights in or
to enforceable by any other person other than the parties to this Agreement.

12.

Except for the provisions of Section 9, the parties agree that each of the
clauses and sub-clauses of this Agreement shall be separate and several and
enforceable as such.  The complete or partial invalidity or unenforceability of
any particular provision of this Agreement shall not affect the other provision
hereof.  

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW
PROVISION THAT WOULD RESULT IN THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION. EACH PARTY AGREES THAT ANY AND ALL ACTIONS AND PROCEEDINGS ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS SHALL BE COMMENCED AND
PROSECUTED SOLELY AND EXCLUSIVELY IN ANY FEDERAL OR STATE COURT IN THE CITY AND
STATE OF NEW YORK, AND ANY APPELLATE COURTS THEREFROM (“NEW YORK COURTS”), AND
EACH PARTY IRREVOCABLY WAIVES ANY RIGHT TO OBJECT TO SUCH VENUE. EACH PARTY
IRREVOCABLY CONSENTS AND SUBMITS TO THE PERSONAL JURISDICTION OF THE NEW YORK
COURTS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING. EACH PARTY CONSENTS TO
SERVICE OF PROCESS UPON IT WITH RESPECT TO ANY SUCH ACTION OR PROCEEDING BY
REGISTERED MAIL, RETURN RECEIPT REQUESTED, AND BY ANY OTHER MEANS PERMITTED BY
APPLICABLE LAWS. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND THEREFORE SUCH PARTY
HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
THERETO. THIS AGREEMENT CONSITUTES A LOAN DOCUMENT.

Any communications between the parties hereto or regular notices provided herein
to be given shall be given to the following addresses:

 

--------------------------------------------------------------------------------

 

To Lender:  

Generate Capital, Inc.

555 DeHaro Street

Suite 300

San Francisco, CA 94107

Email: notices@generatecapital.com

Attention: Notices

To Parent or Borrower:  

FuelCell Energy, Inc.

3 Great Pasture Road Danbury, CT 06810 Email:  

Attention: Legal Department  

 

[Remainder of page intentionally blank; signature page follows.]

 

 

--------------------------------------------------------------------------------

 

Please indicate your agreement to the terms set forth above by executing this
Agreement where indicated below and returning a signed copy hereof to Generate,
at which point this Agreement will constitute a binding agreement of the
parties.  

 

Very Truly Yours,

 

 

 

GENERATE LENDING, LLC.

 

 

 

 

By:

/s/ Matan Friedman

 

Name:

Matan Friedman

 

Title:

Manager

 

FUELCELL ENERGY FINANCE II, LLC

 

By:

FuelCell Energy Finance, LLC Its:

Its:

Sole Member

 

 

By:

FuelCell Energy, Inc.

Its:

Sole Member

 

 

By:

/s/ Michael S. Bishop

Name:

Michael S. Bishop

Title:

Senior Vice President & Chief Financial Officer

 

FUELCELL ENERGY, INC.

 

 

 

By:

/s/ Michael S. Bishop            

Name:

Michael S. Bishop

Title:

Senior Vice President & Chief Financial Officer

 

RIGHT TO FINANCE AGREEMENT

SIGNATURE PAGE

 

 